Citation Nr: 1341105	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  04-09 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include as secondary to the Veteran's service-connected disabilities. 

2.  Entitlement to service connection for a right ankle disorder, to include as secondary to the Veteran's service-connected disabilities.


REPRESENTATION

Veteran represented by:	Robert Chisholm, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran served on active duty from September 1957 to September 1973.  He had additional reserve service from May 1987 to April 1999. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision.  The Board remanded the issues on appeal in March 2006, May 2009, December 2010, November 2011, January 2013 and July 2013 for further development of the evidence, which has been accomplished satisfactorily with respect to the issues decided herein, and the Board concludes that it may proceed with a decision on these issues at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

A hearing before the undersigned was held in July 2005, via video-conference.  A transcript of the hearing is associated with the claims file.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  The Board also reviewed the Veteran's file on the "Virtual VA" system. 

The electronic records show that a recent decision in August 2013 denied service connection for ischemic heart disease, positive TB test, and peripheral neuropathy of the upper and lower extremities.  A notice of disagreement was received in September 2013, and a Statement of the Case is pending from the RO. 


FINDINGS OF FACT

1.  A chronic right knee disability was not diagnosed in service or within a year of service, and symptoms of a right knee disorder were not chronic in service and have not been continuous since service.

2.  The evidence of record makes it less likely than not that the Veteran's right knee disability is either causally or etiologically related to his military service, or was caused or aggravated by a service connected disability.

3.  A chronic right ankle disability was not diagnosed in service or within a year of service, and symptoms of a right ankle disorder were not chronic in service and have not been continuous since service.

4.  The evidence of record makes it less likely than not that the Veteran's right ankle disability is either causally or etiologically related to his military service, or was caused or aggravated by a service connected disability.


CONCLUSIONS OF LAW

1.  Criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013). 

2.  Criteria for service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.310.  Service connection may be established on a presumptive, a direct or a secondary basis.  Each possible theory of entitlement will be addressed below.

In a September 2001 claim the Veteran  specifically stated he wanted service connection for knees and ankles as adjunct conditions to his acknowledged service-connected skeletal condition.  Service connection has been granted for, in pertinent part, residuals of a fracture of the second right toe, residuals of a fracture of the first right toe, residuals of a fracture of the left fifth toe, for a lumbosacral strain, and for left knee and ankle disabilities.  

Presumptive service connection 

As an initial point, the Veteran is currently diagnosed with chondromalacia and degenerative joint disease in his right knee per a February 2012 VA examination.  He was also diagnosed with enthesopathy and pain in his right ankle at that same examination.  In February 2013, x-rays of the right ankle showed degenerative spurring, which is tantamount to arthritis.

Service connection may be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Degenerative joint disease and spurring, are listed as a "chronic diseases" under 38 C.F.R. § 3.309(a) as forms of arthritis; therefore, 38 C.F.R. § 3.303(b) applies to the Veteran's right knee and right ankle claims.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).  

Service connection may also be established with certain chronic diseases, including degenerative joint disease and spurring based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Here, the Veteran's current right knee and right ankle disabilities are considered to be chronic disabilities, but neither was diagnosed in service or within a year of service, and the symptoms of both have not been shown to have been continuously present since service.  

Service treatment records do not show any chronic right knee disability either on active duty or while in the reserves.  The Veteran separated from active duty in 1973, although he eventually reenlisted in the reserves from May 1987 to April 1999.  In September 1957, the Veteran's lower extremities were found to be normal.  In July 1968, he was seen for complaints of back pain, at which time he was noted to have a normal gait; no complaints of, or treatment for, any right knee or right ankle problems were shown.  On periodic physicals in July 1967, March 1973, April 1987, August 1987, August 1988, June 1989, October 1991, July 1993, March 1995, the Veteran's lower extremities were found to be normal.  On medical history surveys completed in July 1993 and March 1995, the Veteran specifically denied any knee or foot problems.  

Likewise neither a chronic right knee disability nor a chronic right ankle disability was shown within a year of separation from active military service.  As noted, the Veteran separated in 1973, but he continued to be found to have normal lower extremities through physical examinations in 1995.  That is, decades after he separated from active service.  

Continuous symptoms were also not shown.  The Veteran has, in fact, not alleged that he experienced continuous symptoms, and, as noted, there are numerous post active duty reports that definitively establish there was no continuity. 
 
The Veteran was eventually found to have arthritis in his right knee and ankle, but this was not for many years after separation from active service.  For example, a May 2001 VA treatment record noted that the Veteran had mild osteoarthritis in his right knee; and a February 2013 x-ray showed degenerative spurring in the Veteran's right ankle.  

As described, the evidence does not show a chronic right knee or right ankle disability either in service or within a year of service.  Similarly, the evidence does not show that symptoms of a chronic right knee or right ankle disability were continuous since service.  As such, presumptive service connection is not warranted. 

Direct and Secondary Service Connection 

Service connection may also be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test based on nexus: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

The Board notes that 38 C.F.R. § 3.310 was amended effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  As the Veteran filed the claim in 2001, the amendment is not applicable to the current claim. 

In a September 2001 claim, the Veteran  specifically stated he wanted service connection for knees and ankles as adjunct conditions to his acknowledged service-connected skeletal condition.  As noted, service connection has been granted for, in pertinent part, residuals of a fracture of the second right toe, residuals of a fracture of the first right toe, residuals of a fracture of the left fifth toe, for a lumbosacral strain, and for left knee and ankle disabilities.  

Service treatment records show that in September 1957 the Veteran's lower extremities were found to be normal.  In July 1968 the Veteran was seen for complaints of back pain, but he was noted to have a normal gait at that time.  No complaints of, or treatment for, any right knee or right ankle problems is shown.  On a periodic physicals in July 1967, March 1973, April 1987, August 1987, August 1988, June 1989, October 1991, July 1993, March 1995,the Veteran's lower extremities were found to be normal.  On medical history surveys completed in July 1993 and March 1995, the Veteran denied any knee or foot problems.  

It was noted in the report from an October 1995 spinal examination that the Veteran hurt his right ankle while in the service, as the examiner stated it was casted for six weeks, but not fractured.  However, this appears to be in error, as it was the Veteran's left ankle which was casted during service.  No other records discuss any right ankle injury during service, and as noted the service treatment records do not actually show a right ankle injury. 

As such, no right knee or ankle problems were noted for a number of years after service.  This conclusion is further supported by the fact that the Veteran filed his first claim seeking service connection in December 1974, seeking service connection for his left leg and for an ulcer, and added additional claims for back and thumb problems, and for hearing loss in his right ear in 1975.  He also applied for educational benefits in April 1974.  Thus, the Veteran was clearly aware of VA in the 1970s, and was willing to file claims for disabilities, but did not seek service connection for right knee or ankle disabilities for approximately three decades after active duty.  It is reasonable to conclude that if the Veteran had, in fact, been experiencing right ankle or knee symptoms that he believed were due to service, he would have filed such claims for service connection along with his other claims.  This is considered to be evidence against the conclusion that the Veteran had either right ankle or right knee problems during active service.

The Veteran has also not provided any medical evidence supporting a claim of direct service connection.  Nevertheless, the Veteran, as a lay person, lacks the medical training and expertise to provide a complex medical opinion as to the etiology of knee and ankle disabilities.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, his opinion is insufficient to provide the requisite nexus between his military service and/or service connected disabilities and his right knee/ankle disabilities.
 
From the Veteran's statements it is clear that he believes that his right knee and right ankle disabilities are the result of his service connected left knee and ankle disabilities.  For example, the Veteran testified at a Board hearing in July 2005 that he believed his right knee and right ankle problems were the result of an altered gait from his left lower extremity disabilities.

While the Veteran has not shown that he has the requisite medical training to provide such a complex medical opinion, the Board has sought several medical opinions as to the etiology of the Veteran's right knee and right ankle disabilities to assist him with his claim.

At a VA examination in February 2012, the Veteran was diagnosed with chondromalacia and degenerative joint disease in his right knee.  It was noted that the Veteran's right knee began hurting under the cap in approximately 2000, without any injury or event.  After reviewing the claims file, the examiner stated that it was less likely than not that the Veteran's right knee was aggravated by, secondary to, related to, or the result of his left knee and/or left ankle.  The examiner's rationale was that there was no evidence to connect these areas; and medical logic or principles such as gait stance and carriage were completely normal.

At the February 2012 examination, the Veteran was diagnosed with enthesopathy and pain in his right ankle.  The examiner opined that it was less likely than not that the Veteran's right ankle disability was aggravated by, secondary to, related to, or the result of his left knee and/or left ankle.  He explained that he did not find medical evidence to establish any reasonable medical connection in any way between the Veteran's left ankle and or knee and his right ankle.

In a January 2013 remand, the Board found that while the VA examiner had opined that a right knee disability was not related to the service-connected left knee and left ankle disabilities because the Veteran's gait was completely normal, other evidence of record suggested that the Veteran's gait is, or at a minimum was, at some point abnormal.  The Board pointed to several records to support this assertion.  Specifically, in May 2001, it was suggested that the Veteran use a cane for gait stability.  A July 2001 VA progress note indicated that he used a cane and that he walked with a slight limp.  On VA examination in September 2008, the examiner indicated that there was left knee and left ankle instability and giving way and that the Veteran required a cane for walking.  Finally, the February 2012 VA examination report noted that the Veteran still used a cane as well as ankle and knee braces.  Thus, because the examiner did not state whether the Veteran's at the very least formerly abnormal gait (if caused by service-connected disabilities) was responsible for the claimed right knee and or ankle disability, the Board remanded the Veteran's claim for another examination.  

In February 2013, x-rays of the Veteran's ankle showed mild degenerative spurring about the medial malleolus.  The impression was "stable ankle."  X-rays of the knees bilaterally showed bilateral chondrocalcinosis, and minimal narrowing of both medial joint compartments and bilateral patellofemoral spurring.  The impression was stable degenerative changes.

In February 2013, a VA examiner stated that the Veteran's right knee disability was less likely than not secondary to, related to, or result of his service connected left knee disability.  The examiner explained that his rationale was that the right knee by all appearances mirrors the left knee symmetrically which points to normal aging rather than a traumatic origin, and by x-rays showing identical findings of degenerative change and chondrocalcinosis as well as by exam which shows painless 0-140 degrees of motion with normal stability and no heat deformity or tenderness bilaterally; likewise, for the same reasons, the left knee did not aggravate or influence his right knee.  

The examiner added that the Veteran's foot/toe fractures for which he is service connected were completely asymptomatic, except both feet were numb from his diabetes (a non service connected condition), and therefore did not affect/aggravate his knees or hips.  The examiner observed that the Veteran's lumbar spine sprain (represented by stiffness and pain) also did not have any effect on his feet, ankles, or knees, so it likewise would be less likely than not to have either caused or aggravated the right knee condition.  

The examiner noted that the Veteran's gait had been repeatedly normal in prior evaluations.  He observed that when the Veteran was asked to walk without the cane, he did so with a pronounced limp on the right side, but he was noted earlier to walk without a limp, and other statements regarding his gait were noted earlier in the claims file by the examiner but did not corroborate his findings.  The examiner noted that the Veteran did have bilateral patellofemoral crepitation which accounted for his chondromalacia symptoms in both knees, and which the examiner allowed might be the cause for his statement that both of his knees would go out on him.  However, the examiner observed that when the Veteran was asked about his right knee he pointed to the coronary bypass graft scar and stated it was numb and indicated discomfort up and down the leg over the course of this scar.  He later reported pain under the knee cap on the right.  

Regarding his right ankle, the Veteran reported it started to go out/roll about six months earlier, indicating lateral instability, but he denied any pain when this occurred.  The examiner found that this occurrence was not associated with any medically definable condition or phenomenon of the left ankle nor was it due to any known trauma.  As such, he opined that it was less likely than not secondary to, related to, or the result of the service connected left ankle disability.  The examiner's rationale was that the right ankle was in no way related to his service connected left ankle which was stiff from a sprain in the military and is otherwise asymptomatic and did not affect or influence the right ankle in any way that he could medically explain or state as a cause and effect situation.  Likewise, the examiner found that the left ankle for the same reasons did not aggravate or adversely affect the right ankle.  The examiner added that the lumbar spine as noted above likewise did not aggravate or in any way known to him affect the Veteran's ankles.  The examiner added that the voluminous claims file had been reviewed in its entirety and supported all of the opinions he had provided.

In August 2013, an addendum was obtained.  After reviewing the Veteran's claims file, the examiner stated that it was less likely as not that the Veteran's right knee was caused or aggravated by his service connected left ankle.  He also stated that it was less likely as not that the Veteran's right ankle was caused or aggravated by his service connected left knee disability.  The examiner explained that there was no evidence to support either of these contentions.  Specifically, the examiner found no indicators of a cause and effect situation existed and the Veteran himself stated that the right knee and the right ankle "just went to hurting about 2000".  

It is noted that the VA examiner provided a rationale for his conclusions and explained why any gait disturbance as a result of the Veteran's left lower extremity disabilities neither caused nor aggravated the right lower extremity disabilities.  While the Board had noted that there was evidence in the record of gait abnormalities, and the examiner did not specifically find gait abnormalities, the examiner did explain why, based on the similarity for example between the condition of the right knee and the condition of the left knee, why it was not felt that any gait imbalance was the cause of the chronic right knee disability. 

Neither the Veteran, nor his representative, has argued that these opinions are inadequate; and no medical opinion has been submitted to question or undermine the VA examiner's well-reasoned conclusions as to etiology.  As such, the Board finds the VA examiner's opinion to be the most probative evidence as to etiology.  Given this conclusion, the criteria for service connection have not been met, and the Veteran's claim is denied. 

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
In the present case, required notice was provided by a letter dated in April 2006, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran how disability ratings and effective dates were established.   Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Private and VA treatment records have been obtained, as have service treatment records.  Additionally, the Veteran testified at a hearing before the Board in July 2005.  At that time he was represented by a veterans' service organization.  He was asked questions about each of the claimed conditions as to injuries during service and medical treatment.  Neither the Veteran, his prior representative, nor his current attorney has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file).  The Board additionally remanded the Veteran's claims numerous times to ensure the adequacy of the medical opinion that was obtained.  The Board finds the most recent VA opinion to be fully adequate in that it is well-reasoned and supported and provides a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  The examiner was clearly familiar both with the Veteran's current condition and with his medical history and the development of his current orthopedic disabilities, having both examined the Veteran and reviewed the extensive medical record.

In September 2013, the Veteran signed a power of attorney in favor of the above listed representative.  The representative wrote in a September 10, 2013 letter to the RO that he intended to submit additional evidence and argument.  On September 30, 2013, the Board wrote a letter to the Veteran and his representative indicating that the appeal had been received by the Board and was and would be decided as quickly as possible.  Nevertheless, the Board made the decision based on the suggestion that additional evidence might be arriving to informally hold the case in abeyance for an additional two months to allow any additional evidence to be submitted.   In October 2013, the representative wrote a letter to apprise VA of a new address for the Veteran, but to date no additional evidence has been submitted, and no actual request for an extension of time has been received from the Veteran or his representative.   The September 30 letter from the Board was copied to the private attorney, who is well versed in veterans' law and certainly aware of the need to request an extension of time when needed, especially in light of the Board's mandate to decide older, post-remand cases expeditiously.  The Board finds no reason to delay the Veteran's claim indefinitely based on the possibility that additional evidence might be submitted.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 

ORDER

Service connection for a right knee disorder, to include as secondary to the Veteran's service-connected disabilities, is denied. 

Service connection for a right ankle disorder, to include as secondary to the Veteran's service-connected disabilities, is denied.


____________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


